1    PHILLIP A. TALBERT
     Acting United States Attorney
2    JOSEPH D. BARTON
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5
6    Attorneys for Plaintiff
     United States of America
7
8
9                             IN THE UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12    UNITED STATES OF AMERICA,                       Case No. 1:21-cr-00112-NONE-SKO
13                   Plaintiff,                        STIPULATION TO AMEND
                                                       CONDITIONS OF PRETRIAL RELEASE;
14                                                     AND ORDER
15          v.
16
      PILAR ROSE,
17
                    Defendant.
18
19
20          IT IS HEREBY STIPULATED by and between the parties through their respective
21   counsel that the defendant’s Conditions of Pretrial Release ordered on May 4, 2021, and May 7,
22   2021, be amended to include the following Special Condition:
23          The defendant must not incur any additional liability, including fees and interest,
24          on California Bank & Trust Loan Number ending -0158 in the name of the
25          defendant and C.R. beyond the current balance owed of $338,610.56 and must
26          remain current with scheduled loan payments.
27   Pretrial Services has no objection to this amendment.
28   ///
1
     Dated: June 23, 2021       /s/ Anthony Capozzi
2                               ANTHONY CAPOZZI
                                Counsel for Defendant Pilar Rose
3
4    Dated: June 23, 2021       /s/ Joseph Barton
5                               JOSEPH BARTON
                                Assistant United States Attorney
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                            3
1    PHILLIP A. TALBERT
     Acting United States Attorney
2    JOSEPH D. BARTON
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5
6    Attorneys for Plaintiff
     United States of America
7
                             IN THE UNITED STATES DISTRICT COURT
8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
      UNITED STATES OF AMERICA,                          Case No. 1:21-cr-00112-NONE-SKO
11
                    Plaintiff,                           ORDER
12
            v.
13
      PILAR ROSE,
14
                    Defendant.
15
16
17                                               ORDER

18          Upon the Parties’ stipulation dated June 23, 2021, the defendant’s Conditions of Pretrial

19   Release are amended to include the following Special Condition:

20          The defendant must not incur any additional liability, including fees and interest,

21          on California Bank & Trust Loan Number ending -0158 in the name of the

22          defendant and C.R. beyond the current balance owed of $338,610.56 and must

23          remain current with scheduled loan payments.

24
25   IT IS SO ORDERED.

26      Dated:    June 23, 2021                               /s/ Barbara   A. McAuliffe          _
27                                                       UNITED STATES MAGISTRATE JUDGE

28


                                                     4
